—Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered September 19, 1996, convicting defendant, upon his pleas of guilty, of attempted arson in the second degree and attempted criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 6 years and 6 to 12 years, respectively, unanimously modified, on the law, to replace the conviction of attempted criminal possession of a controlled substance in the second degree with a conviction of criminal possession of a controlled substance in the third degree, and otherwise affirmed.
As the People correctly concede, the conviction should be modified as indicated in order to conform with the intent of the parties (see, People v Rosale, 227 AD2d 185). Defendant’s challenge to the validity of his waiver of the right to appeal is without merit inasmuch as the record reveals that defendant knowingly and voluntarily waived his right to appeal after a thorough and careful allocution by the court (see, People v Hidalgo, 91 NY2d 733, 737; People v Moissett, 76 NY2d 909, 911). Defendant’s waiver of the right to appeal bars any challenge to the alleged excessiveness of his sentence (People v Hidalgo, supra; People v Frazier, 228 AD2d 171, lv denied 89 NY2d 922). Concur — Tom, J. P., Wallach, Lerner and Rubin, JJ.